DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ reply filed on October 14, 2022 to the corrected Restriction Requirement Office Action mailed on August 30, 2022 and wherein the Applicant has amended claim 14, withdrawn claims 11-13, 15 and see the title Response to Applicant’s Reply as set forth below. 
In virtue of this communication, claims 1-17 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on October 14, 2022, to the Election/Restriction Requirement set forth in the previous Office Action mailed on August 30, 2022 is acknowledged and wherein the Applicant elected Group I, claims 1-10, 14, 16-17 for prosecution without traverse and claims 11-13, 15  are withdrawn from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the sound signals potentially contain one or more voice commands from one or more voice sources inside the operation environment” and wherein the word “potentially” is interpreted as “likely”, “possible”, “presumable”, “probable”, etc., which is uncertain and undetermined in scope (http://dictionary.sensagent.com/potentially/en-en/ ), which causes confusing because it is unclear whether “the sound signals” “contain” or do not contain “one or more voice commands from one or more voice sources inside the operation environment” and thus, renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 11 is withdrawn and provisionally rejected for the at least similar reasons described in claim 1 above since claim 11 recited the similar deficient features as recited in claim 1 above. Claims 12-13 are withdrawn and provisionally rejected due to the dependencies to claim 11.
Claim 14 is rejected for the at least similar reasons described in claim 1 above since claim 14 recited the similar deficient features as recited in claim 1 above. Claim 15 is withdrawn and provisionally rejected due to the dependency to claim 14.
Claim 16 is rejected for the at least similar reasons described in claim 1 above since claim 16 recited the similar deficient features as recited in claim 1 above. Claim 17 is rejected due to the dependency to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20200058284 A1, hereinafter Miller).
Claim 1: Miller teaches a controller for a surgical system (title and abstract, ln 1-16, including a processor 302, etc., in fig. 3), the controller being configured to: 
receive a position signal from a tracking system (a part of a processor 302 for implementing kinematic algorithms, as claimed tracking system, to monitor position and orientation of endoscope mounted on the housing 208 in fig. 2, para 64, 66; e.g., orientation data from IMU 318 is processed to determine a relative orientation between microphones 210 and a surrounding environment, para 65; the position and orientation are determined including inertial measurement unit IMU 318 in fig. 3 and one or more sensors, para 56), wherein the position signal is indicative of a position of a hand-held surgical device that is tracked by the tracking system inside an operation environment (an surgical environment in fig. 1, including th processor 302 in the surgical tool housing 208 in fig. 2-3); 
receive sound signals from a plurality of microphones (microphones 210 used for picking up tableside staff’s voice in fig. 3; a microphone for picking up a voice from console user 120) directed toward the operation environment (the sound sources represented by tableside staff 106 and console user 107 are in surgical environment in fig. 1, inherently, the microphones directed toward the operation environment), wherein the sound signals potentially contain one or more voice commands from one or more voice sources inside the operation environment (console operator uses microphone to command console operation or surgical robotic system 100 including surgical tool 104 including housing 208, para 43 mounted on shaft 202 in fig. 2-3,  para 6, 26; the sounding from tableside staff to the patient is also picked up by microphones of the surgical tool housing 208, para 36, and transferred to the remote operator, i.e., two way communication between the console operator or surgeons and tableside staff, para 24, para 66; the sound input from microphones 210 used for voice control of surgical robotic systems, transcription, and telemonitoring, i.e., command for the controls above inherently, para 44);
process the sound signals dependent on the position signal (orientation signal used in noise reduction algorithm of the microphone signals, para 64; controlling the processor to receive a primary microphone signal, and other microphone signal for noise reduction algorithm, para 65; the audio signal processing is further optimized based on the determined position, e.g., a gain of the microphone 210 facing tableside staff 106 is increased and vise verse, para 66).
Claim 14 has been analyzed and rejected according to claim 1 above and Miller further teaches a surgical system (title and abstract, ln 1-16, a system used in a surgical environment in fig. 1) comprising: a plurality of microphones (microphones 210 and a microphone used for console user 120 to issue a command in fig. 3, para 26); and a controller (claim 1 above).
Claim 16 has been analyzed and rejected according to claims 1, 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (above) and in view of reference Farmani et al. (US 20180262849 A1, hereinafter Farmani).
Claim 2: Miller further teaches, according to claim 1 above, the controller being configured to processing audio signals (beamform, increase gain of microphone signals), based on the position signal (source location is detected for sound pickup, para 53), to generate a superposition signal in such a way that sound signals received from a focus position related to the position of the hand-held surgical device interfere constructively (perform beamforming algorithm toward the source location to emphasize speech of a particular operator after detecting the source locations, para 53, 87).
However, Miller does not explicitly teach shifting, based on the position signal, the sound signals relative each other in time and then superpose the shifted sound signals to generate the disclosed superposition signal.
Farmani teaches an analogous field of endeavor by disclosing a controller for hearing-impaired listeners (title and abstract, ln 1-27 and fig. 3A) and wherein audio signals are outputted from microphones (M microphones, abstract; e.g., M1 and M2 to pickup sounds aTS1/aTS2 in fig. 3A, para 185) which are mixed audio signal with noises (mixture with possible additive noise signals, para 185) and wherein shifting, based on the position signal, the sound signals relative each other in time and then superpose the shifted sound signals to generate a superposition signal is performed (beamformer unit configured to use estimate of DOA of the target sound signal relative to the user to provide a beamformed signal comprising the target signal, para 80 and thus, time delaying or shifting in time and summation of the shifted audio signal for DOA estimation and beaforming to the estimated target sound source) for benefits of enhancing the target audio signal in the noisy environment (para 77) and improving sound quality (para 159, 190).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein shifting, based on the position signal, the sound signals relative each other in time and then superpose the shifted sound signals to generate the disclosed superposition signal, as taught by Farmani, to the processing audio signals in the controller for the surgical system, as taught by Miller, for the benefits discussed above.
Claim 3: the combination of Miller and Farmani further teaches, according to claim 2 above, wherein the focus position has a predetermined spatial relationship with the position of the tracked hand-held surgical device (Miller, the focused position is the mouth of the tableside staff 106 has inherently a relative spatial distance to the surgical tool 104 due to handheld by the staff in fig. 1).
Claim 4: the combination of Miller and Farmani further teaches, according to claim 2 above, wherein the controller is further configured to determine that there exists a voice command originating from an operator of the hand-held surgical device if the superposition signal contains a voice command that satisfies at least one detection condition (Farmani, VAD based on SNR, based on a distance most closed person as claimed detection condition, para 202).
Claim 5: the combination of Miller and Farmani further teaches, according to claim 4 above, wherein the at least one detection condition is a threshold condition (Farmani, most closed distance from the speaker to the microphone, para 202).
Claim 6: the combination of Miller and Farmani further teaches, according to claim 1 above, the controller being further configured to: determine, based on sound signals received from the plurality of microphones (Farmani, DOA estimation based on the audio signals in fig. 3A, para 185), a position of a voice source of a voice command included in each of the sound signals (Miller, beamforming to the specific speaker, discussing in claim 2 above, and Farmani, there is target sound signal in the beamformed audio signal); and determine that the voice command originates from an operator of the hand-held surgical device based on a comparison condition that evaluates a relationship between the determined position of the voice source and the position signal from the tracking system (the discussion in claim 2 above).
Claim 7: the combination of Miller and Farmani further teaches, according to claim 6 above, the controller being further configured to: determine for each of the sound signals a trigger moment, in which an intensity of a sound signal exceeds a predetermined trigger threshold (Farmani, VAD detection based on SNR, para 202); and determine the position of the voice source based on a time relationship between the trigger moments (Farmani, DOA with noise cancellation NC in fig. 3A).
Claim 8: the combination of Miller and Farmani further teaches, according to claim 6 above, the controller being further configured to: shift the sound signals relative to each other in time so as to temporally align the sound signals with respect to the voice command included in each sound signal; and determine the position of the voice source based on the time shifts for the temporal alignment of the sound signals (Farmani, beaforming and DOA, para 185, inherently for aligning audio signals based on the positions of microphones).
Claim 9: the combination of Miller and Farmani further teaches, according to claim 1 above,  the controller being further configured to: generate a cancellation signal for at least one sound signal, wherein the cancellation signal is indicative of an interference signal contained in the sound signal; and at least partially cancel the interfering signal from the at least one sound signal using the cancellation signal (Farmani, Noise Estimation NC and canceling in DOA in fig. 3A, and para 185).
Claim 10: the combination of Miller and Farmani further teaches, according to claim 2 above, the controller being further configured to generate the cancellation signal taking into account at least one parameter selected from a parameter set comprising a type of hand-held device and one or more operating parameters of the hand-held surgical device (Farmani, direction-dependent filter parameters applied to audio signals, para 18, 105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654